DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,24 are rejected under 35 U.S.C. 103 as being unpatentable over Bulow(US 2004/0151509) in view of Qian et al.(US 2002/0126291).
Considering Claim 1 Bulow discloses an optical communication component comprising: at least three or more couplers (See Paragraph 45,47, fig. 1 i.e. at least three or more couplers(3,4,10,13,16,19)); a pair of waveguides that connect between the couplers and that output each of the optical signals two-branch output from one of the couplers to another one of the couplers(See Paragraph 9,45,47, fig. 1 i.e. a pair of waveguides that connect between the couplers(3,4,10,13,16,19) and that output each of the optical signals two-branch output from one of the couplers to another one of the couplers); a phase shifter that adjusts a phase amount of each of the optical signals passing through the waveguides and that is included in each of the waveguides(See Paragraph 39, fig. 1 i.e. a phase shifter(6,9,12,14,18) that adjusts a phase amount of each of the optical signals passing through the waveguides and that is included in each of the waveguides); a detector that detects an amount of power of the optical signal that has been subjected to phase adjustment and that is two-branch output from a most downstream coupler, from among the three or more couplers, located in the traveling direction of the optical signal(See Paragraph 41,42, fig. 1 i.e. a detector(photodiode) that detects an amount of power of the optical signal that has been subjected to phase adjustment and that is two-branch output from a most downstream coupler(3,4,10,13,16,19), from among the three or more couplers(3,4,10,13,16,19), located in the traveling direction of the optical signal); and a controller that controls, based on the amount of power detected by the detector, each of the phase shifters included in the pair of waveguides(See Paragraph 49, fig. 1 i.e. a controller(8,15,20, 24) that controls, based on the amount of power detected by the detector, each of the phase shifters included in the pair of waveguides).  
Bulow does not explicitly disclose the couplers multiplex two input optical signals and that two-branch output the multiplexed optical signal.
Qian teaches the couplers multiplex two input optical signals and that two-branch output the multiplexed optical signal(See Paragraph 110, fig.13 i.e. the couplers(1304,1306) multiplex two input optical signals(1616,1618) and that two-branch output the multiplexed optical signals).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Bulow, and have the couplers to multiplex two input optical signals and that two-branch output the multiplexed optical signal, as taught by Qian, thus providing an  efficient transmission 
Claim 24 is rejected for the same reason as in claim 1.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bulow(US 2004/0151509) in view of Qian et al.(US 2002/0126291) further in view of Goh et al.(US 2018/0034555).
Considering Claim 10 Bulow and Qian do not explicitly disclose the optical communication component according to claim 1, wherein the optical communication component is constituted by a silicon integrated optical circuit.  
Goh teaches the optical communication component according to claim 1, wherein the optical communication component is constituted by a silicon integrated optical circuit(See Paragraph 184,185,fig. 25a i.e. the optical communication component is constituted by a silicon integrated optical circuit(2500)).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Bulow and Qian, and have the optical communication component to be constituted by a silicon integrated optical circuit, as taught by Goh, thus improving transmission signal quality by minimizing insertion loss using a silicon based integrated circuit, as discussed by Goh (Paragraph 184).
Allowable Subject Matter
Claims 11-23 are allowed.
s 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637